DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's election with traverse of Group I, claims 1, 2, 7-11, and 13 in the reply filed on June 7, 2022 is acknowledged.  The traversal is on the ground(s) that the Office Action does not provide any analysis or consideration regarding any alleged difference between the groups.  This is not found persuasive because, as noted in the previous Office action, the groups of inventions do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: Groups I-IV lack unity of invention, which includes between each group, because even though the inventions of these groups require the technical feature of a method of maintaining an intracellular oxygen concentration of viable cells forming a cell sample at a target oxygen concentration, comprising the steps of: (a) loading cells in a cell sample with oxygen-sensitive photoluminescent probes to form a loaded cell sample, (b) controlling the concentration of oxygen in environmental fluid communication with the loaded cell sample, (c) ascertaining intracellular oxygen concentration of the loaded cells within the loaded cell sample by (i) detecting an oxygen-sensitive photoluminescent signal emitted by the probes in the loaded cell sample, and (ii) converting the detected oxygen-sensitive photoluminescent signal to a measured intracellular oxygen concentration based upon a known conversion algorithm, (d) comparing the measured intracellular oxygen concentration to a target oxygen concentration, and (e) adjusting the concentration of oxygen in environmental fluid communication with the loaded cell sample in real-time by (i) increasing the concentration of oxygen in environmental fluid communication with the loaded cell sample when the measured intracellular oxygen concentration is below the target oxygen concentration, (ii) decreasing the concentration of oxygen in environmental fluid communication with the loaded cell sample when the measured intracellular oxygen concentration is above the target oxygen concentration, or (iii) maintaining the concentration of oxygen in environmental fluid communication with the loaded cell sample when the measured intracellular oxygen concentration is at the target oxygen concentration, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Zhdanov et al. (IDS; Kinetic Analysis of Local Oxygenation and Respiratory Responses of Mammalian Cells Using Intracellular Oxygen-Sensitive Probes and Time-Resolved Fluorometry, Methods in Enzymology, Vol. 542, (2014), pp. 183-207).
Zhdanov et al. a method of maintaining an intracellular oxygen concentration of viable cells forming a cell sample at a target oxygen concentration, comprising the steps of: (a) loading cells in a cell sample with oxygen-sensitive photoluminescent probes to form a loaded cell sample, (b) controlling the concentration of oxygen in environmental fluid communication with the loaded cell sample, (c) ascertaining intracellular oxygen concentration of the loaded cells within the loaded cell sample by (i) detecting an oxygen-sensitive photoluminescent signal emitted by the probes in the loaded cell sample, and (ii) converting the detected oxygen-sensitive photoluminescent signal to a measured intracellular oxygen concentration based upon a known conversion algorithm, (d) comparing the measured intracellular oxygen concentration to a target oxygen concentration, and (e) adjusting the concentration of oxygen in environmental fluid communication with the loaded cell sample in real-time by (i) increasing the concentration of oxygen in environmental fluid communication with the loaded cell sample when the measured intracellular oxygen concentration is below the target oxygen concentration, (ii) decreasing the concentration of oxygen in environmental fluid communication with the loaded cell sample when the measured intracellular oxygen concentration is above the target oxygen concentration, or (iii) maintaining the concentration of oxygen in environmental fluid communication with the loaded cell sample when the measured intracellular oxygen concentration is at the target oxygen concentration (Abs.; 2. Experimental Design and Protocols; Fig. 10.2-10.6).  
The requirement is still deemed proper and is therefore made FINAL.

	Claims 3-5, 12, 14-18, 21, 23, and 24 have been withdrawn.  Claims 1, 2, 7-11, and 13 are currently pending and under examination.

This Application is a national phase application under 35 U.S.C. §371 of International Application No. PCT/EP2018/062174, filed May 10, 2018, which claims priority to U.S. Provisional Application No. 62/504244, filed May 10, 2017.
	

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the difference" in line 3.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 7-9, 11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhdanov et al. (IDS; Kinetic Analysis of Local Oxygenation and Respiratory Responses of Mammalian Cells Using Intracellular Oxygen-Sensitive Probes and Time-Resolved Fluorometry, Methods in Enzymology, Vol. 542, (2014), pp. 183-207).
	With regard to claims 1 and 7, Zhdanov et al. teach a method of maintaining an intracellular oxygen concentration of viable cells forming a cell sample at a target oxygen concentration (Abs.).  The method including: 
(a) loading mammalian cells in a cell sample with Pt-porphyrin-based iO2 probes, which are oxygen-sensitive photoluminescent probes, to form a loaded cell sample (Abs.; p. 187, 2.1 General strategy, Para. 1 to p. 188, Para. 1; Table 10.2); 
(b) controlling the concentration of oxygen in environmental fluid communication with the loaded cell sample, including ambient O2 and low O2 levels (Abs.; p. 187, 2.1 General strategy, Para. 1 to p. 188, Para. 1); 
(c) ascertaining intracellular oxygen concentration of the loaded cells within the loaded cell sample by (i) detecting an oxygen-sensitive photoluminescent signal emitted by the probes in the loaded cell sample, and (ii) converting the detected oxygen-sensitive photoluminescent signal to a measured intracellular oxygen concentration based upon a known conversion algorithm (Abs.; 2.2.5 Protocol 2: Probe calibration and monitoring of cell oxygenation under hypoxia); 
(d) comparing the measured intracellular oxygen concentration to a target oxygen concentration (2.2.4 Protocol 1: Optimization of cell loading and iO2 measurements; 2.2.5 Protocol 2: Probe calibration and monitoring of cell oxygenation under hypoxia); and 
(e) adjusting the concentration of oxygen in environmental fluid communication with the loaded cell sample in real-time by (i) increasing the concentration of oxygen in environmental fluid communication with the loaded cell sample when the measured intracellular oxygen concentration is below the target oxygen concentration, (ii) decreasing the concentration of oxygen in environmental fluid communication with the loaded cell sample when the measured intracellular oxygen concentration is above the target oxygen concentration, or (iii) maintaining the concentration of oxygen in environmental fluid communication with the loaded cell sample when the measured intracellular oxygen concentration is at the target oxygen concentration (2.2.4 Protocol 1: Optimization of cell loading and iO2 measurements; 2.2.5 Protocol 2: Probe calibration and monitoring of cell oxygenation under hypoxia; Fig. 10.2-10.6).  
With regard to claim 2, Zhdanov et al. teach that step (c), the step of ascertaining intracellular oxygen concentration of the loaded cells within the loaded cell sample, includes: (i) exposing the loaded cells in the loaded cell sample to excitation radiation, (ii) measuring radiation emitted by the excited oxygen-sensitive photoluminescent probes loaded within the loaded cells after exposure, and (iii) converting a measured emissions to a measured intracellular oxygen concentration based upon a known conversion algorithm (2.2.4 Protocol 1: Optimization of cell loading and iO2 measurements; 2.2.5 Protocol 2: Probe calibration and monitoring of cell oxygenation under hypoxia; Fig. 10.2-10.6).  
With regard to claims 8 and 13, Zhdanov et al. teach that the target oxygen concentration can include a concentration range, such as that of hypoxia or physiological oxygen in the range of 0-200 µM, which are selected to replicate in vivo intracellular oxygen concentration for the type of cells forming the cell sample (Abs.; p. 187, 2.1 General strategy, Para. 2; Fig. 10.2-10.6).
With regard to claim 9, Zhdanov et al. teach that the loaded cell sample is formed by: (A) incubating the cells in a suitable growth medium containing oxygen-sensitive photoluminescent probes susceptible to cell uptake, (B) washing the incubated cells to remove extracellular probes remaining in the growth medium, and (C) combining the washed cells with a suitable growth medium free of oxygen-sensitive photoluminescent probes (p. 187, 2.1 General strategy, Para. 1 to p. 188, Para. 2).
With regard to claim 11, Zhdanov et al. teach that the amount of any increase or decrease in the concentration of oxygen in environmental fluid communication with the loaded cell sample can be at least 1.5 times the difference between the measured intracellular oxygen concentration and the target oxygen concentration (see Fig. 10.2D, 10.3).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Zhdanov et al.
The teachings of Zhdanov et al. as related to claim 1 have been set forth above.
With regard to claim 10, Zhdanov et al. teach that the oxygen-sensing photoluminescent probe includes the nanoparticle MitoXpress®-Intra NanO2 probe, which is based on polymeric nanoparticles impregnated with Pt-tetrakis-(pentafluorophenyl)porphine dye, as discussed in Fercher et al. (p. 187, 2.1 General strategy, Para. 2).  The polymeric nanoparticles impregnated with Pt-tetrakis-(pentafluorophenyl)porphine dye as discussed in Fercher et al. have an average particle size of 40 ± 12 nm (see Art of Record: Fercher et al., p. 5500, Right Col., Para. 3), which is fully encompassed within a size of 20-100 nm.  As Zhhanov et al. specifically references the nanoparticles of Fercher et al. when discussing the MitoXpress®-Intra NanO2 probe, it would have been obvious to one of ordinary skill in the art to utilize a nanoparticle probe having a particle size of 40 ± 12 nm.



Conclusion

	No claims are allowable.

Art of Record: 
Fercher et al., IDS; Intracellular O2 Sensing Probe Based on Cell-Penetrating Phosphorescent Nanoparticles, ASC Nano, Vol. 5, No. 7, (2011), pp. 5499-5508 (MitoXpress®-Intra NanO2 probe based on polymeric nanoparticles impregnated with Pt-tetrakis-(pentafluorophenyl) porphine dye has an average particle size of 40 ± 12 nm).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274. The examiner can normally be reached Monday-Thursday, 9:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653